 1   JAMES T. TUCKER, ESQ.
     Nevada Bar No. 12507
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     6689 Las Vegas Blvd. South, Suite 200
 3   Las Vegas, Nevada 89119
     Tel: 702.727.1400/Fax: 702.727.1401
 4   James.Tucker@wilsonelser.com
     Attorneys for Defendant S&S Activewear, L.L.C.
 5

 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8   STEPHANIE SHARP; CYNTHIA MARTINEZ;  CASE NO: 3:20-cv-00654-MMD-CLB
     PATRICIA SPEIGHT; LAURA VIRAMONTES
 9   GARCIA; REBECCA GAROUTTE; ANTHONY STIPULATION AND ORDER
     BAKER; SHARENE WAGONER; and RUBY   EXTENDING TIME FOR DEFENDANT
10   LOPEZ COLOCHO,                     S & S ACTIVEWEAR, L.L.C. TO
                                        REPLY TO PLAINTIFFS’ RESPONSE
11                   Plaintiffs,
                                        TO DEFENDANT’S MOTION TO
12         v.                           DISMISS

13   S&S ACTIVEWEAR, L.L.C.,                              (First Request)
14                         Defendant.

15

16      STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANTS S & S
     ACTIVEWEAR, L.L.C. TO REPLY TO PLAINTIFFS’ RESPONSE TO DEFENDANT’S
17                            MOTION TO DISMISS
18
             Pursuant to LR IA 6-1, Plaintiffs by and through their counsel of record Mark Mausert,
19
     Esq., of the Law Office of Mark Mausert, and Defendant S & S Activewear, L.L.C. by and through
20
     their counsel of record, James T. Tucker, Esq., of Wilson, Elser, Moskowitz, Edelman & Dicker
21
     LLP, hereby stipulate and agree that Defendant S & S Activewear shall file its Reply to Plaintiffs’
22

23   Response to Defendant’s Motion to Dismiss no later than May 18, 2021. Defendant filed its
     Motion to Dismiss on April 23, 2021 and Plaintiffs filed their Response on May 5, 2021.
24
             The extension is requested due to conflicting commitments arising from Mr. Tucker’s
25
     responsibilities as Chair of the U.S. Census Bureau’s National Advisory Committee (NAC), which
26
     includes preparing for and chairing the NAC’s Spring 2021 meeting on May 6-7, 2021 and
27
     preparing for the NAC’s special meeting scheduled for May 27, 2021. Information about the NAC
28

                                                Page 1 of 2
     253884708v.1
 1   meetings is available at https://www.census.gov/about/cac/nac/meetings.html. This is the first

 2   stipulation for extension of time to file the Reply brief.

 3           This request is made in good faith and not for purposes of delay.

 4
      DATED this 10th day of May, 2021                       DATED this 10th day of May, 2021
 5
      WILSON, ELSER, MOSKOWITZ,                              LAW OFFICE OF MARK MAUSERT
 6    EDELMAN & DICKER LLP
 7

 8     _/s/James T. Tucker __________________                _/s/ Mark Mausert_____________________
      James T. Tucker, Esq.                                  Mark Mausert, Esq.
 9    Nevada Bar No. 12507                                   Nevada Bar No. 2398
10    6689 Las Vegas Blvd. South, Suite 200                  729 Evans Avenue
      Las Vegas, NV 89119                                    Reno, Nevada 89512
11    Attorneys for Defendant S & S Activewear, L.L.C.       Attorneys for Plaintiffs

12

13                                                     ORDER

14           IT IS SO ORDERED.
15                       10th day of ____________,
             DATED this _____          May         2021.

16

17
                                                    ______________________________
18                                                  U.S. DISTRICT JUDGE

19   Prepared and Respectfully Submitted by:
20
     WILSON, ELSER, MOSKOWITZ, EDELMAN
21    & DICKER LLP

22   BY: /s/ James T. Tucker
         JAMES T. TUCKER, ESQ.
23       Nevada Bar No. 12507
         6689 Las Vegas Blvd. South, Suite 200
24       Las Vegas, Nevada 89119
         Tel: 702.727.1400/Fax: 702.727.1401
25       James.Tucker@wilsonelser.com

26
27

28

                                                  Page 2 of 2
     253884708v.1
